DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 11, 12, and 13 are objected to because of the following informalities:  
Appropriate correction is required.
“1” should be replaced with “one”.
Further, the punctuation of Claim 11 makes the claim unclear. For example, “…fiber filter membranes, a manifold, in fluidic contact…” is not grammatically correct which leads to lack of clarity in the claims. Please correct the punctuation in Claim 11.
Claim 12 recites “to regulate vacuum” appears to be incomplete.
Claim 13 appears to be a duplicate of Claim 1. The only difference in the claims is the language in the preamble wherein Claim 13 recites “A membrane bioreactor comprising:” then all the limitations of the previously claimed “a perfusion filtration module”. There is no structural difference between the claims and they are considered to be duplicates.




Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 13 recite “sufficient to permit a feed flow to free more freely within the interstitial volume…”. This is indefinite. It is unclear what “sufficient” requires. Further, “more freely” is a relative limitation wherein claim and the disclosure fails to provide any description of what “more freely” is with respect to. Therefore, it is unclear what would be required of a flow being “more freely” flowing.
Claims 1 and 13 recite “as the case may be” wherein “the case” lacks antecedent basis in the claims. It is unclear what this phrase is referring to.
Claim 2: the scope of “other motion” is indefinite. It is unclear what “other motion” the fibers are protected from and what the scope of that motion is.
Claim 6 is an improper Markush Grouping. Please see MPEP 2117 Markush Claims for how to draft a proper Markush claim.

Further, “the shear rate” lacks antecedent basis in the claims.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6, 7, 11, 12, and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tanaka et al. (US Pub. No. 2007/0163942).
Claims 1-3, 6, 7, 11, 12, and 13: Tanaka et al. teach a perfusion filtration module for filtering a feed fluid comprising:
A plurality of hollow fiber membranes (2) which are potted at both ends (4 and 5)[0060][0140] and the claimed constraint (2b)[0087, 0089]. The Fibers in Figure 11 are splayed. There is a protective enclosure (3) which is made of synthetic polymer resin [0060] or aluminum or stainless steel [0067]. There is an inlet port (13) and a manifold (area of 7) near outlet port (12). The first and second surfaces are flat (see that of 4 and 5) from which the fibers extend at .

    PNG
    media_image1.png
    1039
    635
    media_image1.png
    Greyscale













Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4, 5, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al.
Claim 4 recites the shape of the first and second surfaces. Tanaka et al. do not teach that the surfaces are convex. However, the shape of the surface is not critical. The simple change of shape of an existing structure is an obvious matter of design choice and does not establish novelty over the prior art.
Claim 5: The fibers extend at angles approximately normal to the first and second surfaces (see Fig. 11 reproduced above).
Claims 8-10: Tanaka et al. do not teach the “degree of splay” as is defined by Applicant in the disclosure. “Degree of splay” is not a term of the art and is not a variable that is typical in the art. This is a value Applicant has devised to describe the amount the fibers spread out. The splayed configuration, i.e. the spreadability of the fibers during use, depends on the structure of the module and the structure of the fibers. The structure of Tanaka et al. appears to be the same, 
For the sake of arguendo, even if Applicant disagrees with this interpretation of the prior art, it is clear that adjusting the length of the fibers with respect to the support (2b) is envisaged by Tanaka et al. so as to allow sufficient movement of the fibers without putting too much stress on the fibers [0087-0089]. Choosing an acceptable length of fibers and support is clearly a result effective variable that is optimized to prevent fiber breakage but also optimizing the available surface area of fiber for separation. This was within the skill of one of ordinary skill in the art and would have been routine. Assigning a name a metric of describing this does not establish novelty over the prior art.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON GIONTA FITZSIMMONS whose telephone number is (571)270-1767. The examiner can normally be reached M-F 7:00 am - 11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ALLISON FITZSIMMONS
Primary Examiner
Art Unit 1778



/ALLISON G FITZSIMMONS/            Primary Examiner, Art Unit 1778